Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated June 24, 2013, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, in light of the large quantity of child pornography recovered from the defendant’s possession and the nature of that material, which included, among other things, images and videos depicting the torture of children, the County Court properly determined that there were aggravating factors not adequately taken into account by the SORA guidelines (see People v DeDona, 102 AD3d 58, 68 [2012]; People v Wyatt, 89 AD3d 112, 121 [2011]; accord Board of Examiners of Sex Offenders, Scoring of Child Pornography Cases Position Statement [June 1, 2012]). Upon making such a determination, the court providently exercised its discretion in granting the People’s application for an upward departure from the presumptive sex offender risk level (see People v Voltaire, 112 AD3d 601 [2013]; cf. People v Gillotti, 104 AD3d 1155, 1155 [2013], lv granted 21 NY3d 858 [2013]; People v Poole, 90 AD3d 1550 [2011]; People v Bretan, 84 AD3d 906, 907 [2011]).
Dillon, J.P, Balkin, Miller and Maltese, JJ., concur.